FILED
                           NOT FOR PUBLICATION
                                                                             JUL 19 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 17-10330

              Plaintiff-Appellee,                D.C. No. 4:14-cr-00582-JD-1

 v.
                                                 MEMORANDUM*
ALVIN FLORIDA, JR.,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                     James Donato, District Judge, Presiding

                        Argued and Submitted July 11, 2018
                            San Francisco, California

Before: TASHIMA, GRABER, and HURWITZ, Circuit Judges.

      A jury convicted Defendant Alvin Florida, Jr., of agreeing to rig bids at

home foreclosure auctions, in violation of the Sherman Act, 15 U.S.C. § 1. The

district court sentenced Defendant to 21 months’ imprisonment followed by a

period of supervised release. We affirm.




      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      1. The district court did not err in refusing to instruct the jury on multiple

conspiracies. The indictment charged a single overarching agreement, and the

government’s evidence at trial proved the existence of that agreement. No

evidence suggests that Defendant was involved only in other conspiracies and not

in the single overarching conspiracy—as is required to necessitate an instruction on

multiple conspiracies. United States v. Job, 871 F.3d 852, 867 (9th Cir. 2017).

Further, the existence of several manifestations of the conspiracy—i.e., that the

conspiracy involved several auctions for different properties—and of sub-groups

participating in different sales does not mean that there were multiple conspiracies.

United States v. Mincoff, 574 F.3d 1186, 1196 (9th Cir. 2009).

      2. The district court did not commit plain error, United States v. Alcantara-

Castillo, 788 F.3d 1186, 1190–91 (9th Cir. 2015), with respect to the government’s

closing arguments. The evidence supports the government’s statements concerning

homeowners and the nature of foreclosure auctions. United States v. Tucker, 641

F.3d 1110, 1120–21 (9th Cir. 2011). Further, the statements, taken in context,

were permissible and not inflammatory. United States v. Polizzi, 801 F.2d 1543,

1558 (9th Cir. 1986).

      AFFIRMED.




                                           2